RENDERED: MAY 14, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                            Court of Appeals
                             NO. 2020-CA-0144-MR

ROBERT RAGLE                                                     APPELLANT


                 APPEAL FROM WARREN CIRCUIT COURT
v.              HONORABLE STEVE ALAN WILSON, JUDGE
                        ACTION NO. 18-CI-01509


LOUISVILLE ROAD VENTURES,
LLC; AND COMMONWEALTH OF
KENTUCKY                                                          APPELLEES


                                  OPINION
                                 AFFIRMING

                                ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND K. THOMPSON, JUDGES.

LAMBERT, JUDGE: Robert Ragle appeals from the Warren Circuit Court’s order

granting summary judgment to Louisville Road Ventures, LLC (LRV), in a slip

and fall case. We affirm.

            Ragle is an investigator for the Commonwealth of Kentucky

Department of Workers’ Claims. His office is located in Bowling Green,

Kentucky, on premises leased by the Commonwealth from Louisville Road
Ventures, LLC. On November 27, 2017, Ragle tripped on a loose threshold on his

way into the office, hitting the door frame. He was required to undergo surgery to

repair his injured knee.

             On October 31, 2018, Ragle filed a complaint against the building’s

owner (LRV) and manager (J. Allen Builders, Inc.), alleging that they breached

their duty of care by failing to maintain the premises in a safe condition and by

failing to warn of an unreasonably dangerous condition on the property. Ragle

sought past and future medical expenses, lost wages, and compensation for

permanent impairment of his ability to earn wages. He additionally sought an

award for physical and mental anguish and emotional distress. J. Allen Builders,

Inc., was dismissed as a party per agreed order one month later.

             On March 15, 2019, the Commonwealth moved for leave to intervene,

stating that Ragle’s injuries were incurred in the course and scope of his

employment, that compensation had been made to him pursuant to Kentucky

Revised Statutes (KRS) Chapter 342, and that the Commonwealth was entitled to

recover the amount it had paid should Ragle be successful in his complaint against

LRV. The Commonwealth filed an amended motion to intervene two weeks later.

The circuit court granted the motion on May 6, 2019. Ragle’s deposition was

taken on May 21, 2019.




                                         -2-
             LRV filed a motion for summary judgment on July 2, 2019, arguing

that, because the property was leased in its entirety to the Commonwealth, LRV

had relinquished control of the property. LRV stated that the Commonwealth was

responsible for the premises. Furthermore, LRV continued, “multiple

Commonwealth employees were aware that the piece of trim had been loose prior

to the fall,” yet no one notified LRV of this dangerous condition; instead, the

lessee chose to make the repairs itself. Thus, LRV claimed it was entitled to

summary judgment because there was no hidden danger and the tenant was

responsible for any damages.

             Ragle filed his first amended complaint on July 15, 2019, correcting

the date of injury (from November 22 to November 27, 2017). Two weeks later,

Ragle responded to the motion for summary judgment, stating that he was never

aware of the loose trim, that the lease agreement required LRV to maintain the

premises, and that there existed genuine issues of material fact which made

summary judgment inappropriate. Several exhibits, including photos of the

entranceway, Ragle’s medical records, and a copy of the lease agreement, were

appended to the response.

             A hearing was held on August 5, 2019. The circuit court entered its

order granting LRV’s motion on January 9, 2020. Ragle filed his notice of appeal

on January 22, 2020.


                                         -3-
             We begin by stating the standard of review for summary judgments,

namely:

                    “The standard of review on appeal of summary
             judgment is whether the trial court correctly found there
             are no genuine issues of material fact and the moving
             party is entitled to judgment as a matter of law.” Carter
             v. Smith, 366 S.W.3d 414, 419 (Ky. 2012). Summary
             judgment involves only legal questions; whether a fact is
             material and, if so, whether there is a genuine issue
             regarding that material fact are legal questions. Stathers
             v. Garrard County Bd. of Educ., 405 S.W.3d 473, 478
             (Ky. App. 2012). Thus, we utilize a de novo review
             standard. Id.

                     Kentucky courts have repeatedly stated, and we
             continue to adhere to these bedrock principles, that
             summary judgment is an extraordinary remedy, it is to be
             “cautiously applied[,]” and it “should not be used as a
             substitute for trial.” Steelvest, Inc. v. Scansteel Service
             Center, Inc., 807 S.W.2d 476, 483 (Ky. 1991). “The trial
             court must review the evidence, not to resolve any issue
             of fact, but to discover whether a real fact issue exists.”
             Shelton v. Kentucky Easter Seals Soc’y, 413 S.W.3d 901,
             905 (Ky. 2013) (footnote omitted). This requires both
             the trial court and this Court to review the record “in a
             light most favorable to the party opposing the motion for
             summary judgment and all doubts are to be resolved in
             [its] favor.” Steelvest, 807 S.W.2d at 480.

Joiner v. Kentucky Farm Bureau Mutual Insurance Company, 582 S.W.3d 74, 77-

78 (Ky. App. 2019). Here, the facts must be viewed in a light most favorable to

Ragle as we review the propriety of the circuit court’s ruling. Id. at 78.

             Ragle first argues that summary judgment was improperly granted

because LRV breached its duty to maintain and repair the premises under the terms


                                         -4-
of the lease. In order to succeed under this theory of recovery, it was incumbent

upon Ragle to prove that LRV “owed a duty to [Ragle], breached that duty, and

consequent injury followed.” Shelton, 413 S.W.3d at 906 (citation omitted). Ragle

concedes that whether LRV owed him a duty was a question of law to be

determined by the circuit court. Pathways, Inc. v. Hammons, 113 S.W.3d 85, 89

(Ky. 2003).

              Ragle’s contention here is that the lease agreement between LRV and

the Commonwealth included express language requiring LRV to maintain and

repair the premises. Therefore, Ragle continues, the circuit court erred in holding

thus in its order granting summary judgment:

              When a contractual duty to repair exists, landlords are
              liable only for the costs of repair. Miller v. Cundiff, 245
              S.W.3d 786, 788 (Ky. App. 2007). If the defect is
              obvious and known, recovery is precluded. Pinkston v.
              Audubon Area Comm. Serv., Inc., 210 S.W.3d 188, 190
              (Ky. App. 2006). While it is arguable that the lease in
              this case contained a contractual duty to repair, the loose
              rubber flooring joint was known to be an issue by other
              employees of Tenant [Commonwealth]; Defendant
              [LRV] was never informed of the defect; and Tenant
              [Commonwealth] had full control over the area in which
              the defect was located.

              But Joiner v. Tran & P Properties, LLC, holds similarly: “Kentucky

law provides that the remedy for breach of an agreement to repair is the cost of the

repair. Because the [tenants] did not pay for the repairs, they cannot assert a claim

for damages.” 526 S.W.3d 94, 102 (Ky. App. 2017). Ragle does not contend, nor


                                          -5-
did he offer proof of any kind in that regard, that LRV was made aware of the

danger concerning the loose threshold material. The Commonwealth, as lessee of

the building, had control over the premises and did not alert LRV to any hazards.

The circuit court properly ruled that LRV did not breach a duty to Ragle. Joiner v.

Kentucky Farm Bureau, 582 S.W.3d at 77-78.

             Ragle secondly maintains that there was a genuine issue of material

fact regarding whether the dangerous condition was open and obvious. Again, we

disagree. In his deposition testimony, Ragle stated that other employees in his

building were aware of the loose threshold material. And he only insists that LRV

should have known of the defect, not that it actually did know. The question also

remains one of damages: it was a question of law, not fact, that damages were

limited to the cost of repair, not any personal injuries to Ragle (who was

compensated for his injuries through his workers’ compensation claim). Pinkston,

supra; Miller, supra; Joiner v. Kentucky Farm Bureau, supra. See also True v.

Fath Bluegrass Manor Apartment, 358 S.W.3d 23, 28 (Ky. App. 2011).

             The judgment of the Warren Circuit Court is affirmed.

             ALL CONCUR.




                                         -6-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE
                         LOUISVILLE ROAD VENTURES:
Richard M. Guarnieri
Frankfort, Kentucky      James P. Freel
                         Brian M. Gudalis
                         Lexington, Kentucky

                         NO BRIEF FOR APPELLEE
                         COMMONWEALTH OF
                         KENTUCKY




                        -7-